           Case 5:20-cv-03176-SAC Document 5 Filed 02/08/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



JAMIE MANNING,

                                        Plaintiff,

                v.                                              CASE NO. 20-3176-SAC


WILLIAM VENNART, et al.,

                                        Defendants.



                                MEMORANDUM AND ORDER
                                AND ORDER TO SHOW CAUSE

        Plaintiff Jamie Manning, a pretrial detainee being held at the Johnson County Adult

Detention Center in Olathe, Kansas, brings this pro se civil rights action pursuant to 42 U.S.C. §

1983. Plaintiff proceeds in forma pauperis. For the reasons discussed below, Plaintiff is ordered

to show cause why his Complaint should not be dismissed.

I. Nature of the Matter before the Court

        Plaintiff’s Complaint (ECF No. 1) alleges he was unlawfully arrested in violation of his

Fourth Amendment rights because the warrant application did not include information that “clearly

would have prevented a finding of probable cause.” ECF No. 1, at 2. Plaintiff explains that

witnesses alleged that he was in a vehicle with Carlos Delgado and Jacob Marquez on February 1,

2019 when Marquez got shot. When questioned by police, Delgado first said someone named Jose

shot Marquez but later changed his story to say that Plaintiff was the shooter. Marquez picked

Plaintiff out of a photo line-up as being the person in the back seat of the vehicle but said the driver


                                                     1
          Case 5:20-cv-03176-SAC Document 5 Filed 02/08/21 Page 2 of 6




(Delgado) also had a firearm, and Marquez was unsure who shot him. Marquez’s sister told police

that Marquez said Delgado shot him. Plaintiff claims Defendant Vennart, the police officer who

prepared the warrant application, failed to include this contradictory information.

       Plaintiff also brings a claim against Assistant District Attorney Danetta Mendenhall. He

alleges that she should have “made a diligent inquiry into these matters before charging [him] with

a jailable offense.” ECF No. 1, at 2.

       Plaintiff seeks “compensation for damages caused by the illegal arrest” and “for emotional

distress and time lost.” ECF No. 1, at 5.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary

dismissal is appropriate. 28 U.S.C. § 1915A(a). Additionally, with any litigant, such as Plaintiff,

who is proceeding in forma pauperis, the Court has a duty to screen the complaint to determine its

sufficiency. See 28 U.S.C. § 1915(e)(2). Upon completion of this screening, the Court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts



                                                 2
           Case 5:20-cv-03176-SAC Document 5 Filed 02/08/21 Page 3 of 6




all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The Complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at



                                                   3
            Case 5:20-cv-03176-SAC Document 5 Filed 02/08/21 Page 4 of 6




1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

         Mr. Manning asks this Court to declare that his arrest was illegal. The Court is prohibited

from doing so under Younger v. Harris, 401 U.S. 37, 45 (1971).1 The Younger abstention doctrine

is based on “notions of comity and federalism, which require that federal courts respect state

functions and the independent operation of state legal systems.” Phelps v. Hamilton, 122 F.3d

885, 889 (10th Cir. 1997). Absent narrow exceptions for “bad faith or harassment,” prosecution

under a statute that is “flagrantly and patently” unconstitutional, or other “extraordinary

circumstances” involving irreparable injury, Younger, 401 U.S. at 46–55, abstention is both

appropriate and mandated when: (1) there is an ongoing state criminal, civil, or administrative

proceeding, (2) the state court affords an adequate forum to hear the claims raised in the plaintiff's

federal complaint, and (3) the state proceedings implicate important state interests. Weitzel v. Div.

of Occupational & Prof'l Licensing, 240 F.3d 871, 875 (10th Cir. 2001); Middlesex County Ethics

Comm. v. Garden State Bar Ass'n, 457 U.S. 423, 432 (1982). If applicable, the Younger abstention



1
 Even though the original Younger holding was applied to a claim for injunctive relief, the Tenth Circuit has
expanded the doctrine to include monetary relief. Unified Sch. Dist. No. 497, 392 F.3d at 1228 (“[T]he Younger
doctrine extends to federal claims for monetary relief when a judgment for the plaintiff would have preclusive
effects on a pending state-court proceeding.”) (citations omitted); see also Parkhurst v. State of Wyoming, 641 F.2d
775, 777 (10th Cir.1981) (claim for money damages “would necessarily call into question the validity of the state
conviction” and “frustrate the spirit” of Younger).

                                                          4
          Case 5:20-cv-03176-SAC Document 5 Filed 02/08/21 Page 5 of 6




doctrine obligates the Court to dismiss an action in favor of an ongoing state proceeding. Weitzel,

240 F.3d at 875.

       Applying the Younger analysis to this case, the Court finds that the first condition is clearly

met because there are ongoing state criminal proceedings against Plaintiff based on the arrest he

challenges here. The second condition is met because Kansas undoubtedly has an important

interest in enforcing its criminal laws through criminal proceedings in the state's courts. In re

Troff, 488 F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control over criminal justice [is] a lynchpin

in the unique balance of interests” described as “Our Federalism.”) (citing Younger, 401 U.S. at

44). The third condition is met because the Kansas courts provide Plaintiff with an adequate forum

to litigate his constitutional claims by way of pretrial proceedings, trial, and, if he is convicted,

direct appeal, as well as post-conviction remedies. See Capps v. Sullivan, 13 F.3d 350, 354 n.2

(10th Cir. 1993) (“[F]ederal courts should abstain from the exercise of ... jurisdiction if the issues

raised ... may be resolved either by trial on the merits in state court or by other (available) state

procedures.”) (quotation omitted). Finally, Plaintiff’s assertions are insufficient to trigger any of

the Younger exceptions.

       As for Plaintiff’s claim against Defendant Mendenhall, prosecutors are absolutely immune

from civil liability for damages for “acts undertaken by a prosecutor in preparing for the initiation

of judicial proceedings or for trial, and which occur in the course of his role as an advocate for the

State.” Stein v. Disciplinary Bd. of Supreme Court of New Mexico, 520 F.3d 1183, 1193 (10th Cir.

2008) (citing Buckley v. Fitzsimmons, 509 U.S. 259, 273 209 (1993)). Plaintiff is complaining

about acts Mendenhall took while acting as an advocate for the State. Plaintiff’s claim against

Defendant Mendenhall is subject to dismissal.




                                                  5
          Case 5:20-cv-03176-SAC Document 5 Filed 02/08/21 Page 6 of 6




       Accordingly, the Court finds Plaintiff’s Complaint should be dismissed.

IV. Response Required

       For the reasons stated herein, Plaintiff’s Complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B). Plaintiff is therefore required to show good cause why his

Complaint should not be dismissed. Plaintiff is warned that his failure to file a timely response

may result in the Complaint being dismissed for the reasons stated herein without further notice.



       IT IS THEREFORE ORDERED that Plaintiff is granted to and including March 8,

2021, in which to show good cause, in writing, why his Complaint should not be dismissed for the

reasons stated herein.



       IT IS SO ORDERED.

       DATED: This 8th day of February, 2021, at Topeka, Kansas.



                                             s/_Sam A. Crow_____
                                             SAM A. CROW
                                             U.S. Senior District Judge




                                                6
